ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_06_FR.txt.                                                                                             790




                      OPINION INDIVIDUELLE DE M. LE JUGE BHANDARI

                 [Traduction]

                                                Introduction

                    1. En la présente espèce, la Cour a été saisie de deux affaires distinctes,
                 mais connexes, qui divisent le Costa Rica et le Nicaragua concernant le
                 fleuve San Juan, dont le tracé marque la frontière entre les deux Etats.

                   2. La première, relative à Certaines activités, porte notamment sur les
                 opérations de dragage que le Nicaragua a menées dans le cours inférieur
                 du San Juan, lequel relève de sa souveraineté jusqu’à sa rive droite, afin
                 d’en améliorer la navigabilité.
                   3. La seconde, relative à la Construction d’une route, concerne la réali-
                 sation par le Costa Rica, sur son territoire, d’une route de près de
                 160 kilomètres de long, qui suit la rive droite du fleuve sur environ
                 108 kilomètres (arrêt, par. 64).

                    4. Ainsi que la Cour l’a exposé dans son analyse (ibid., par. 63‑64,
                 104‑105 et 160‑161), étant donné que le programme de dragage du
                 San Juan inférieur mené par le Nicaragua et le projet de construction
                 routière entrepris par le Costa Rica le long de sa rive droite constituent
                 l’un et l’autre des travaux publics mis en œuvre à proximité d’une fron-
                 tière internationale, il existe, dans les deux cas, un risque de dommage
                 transfrontière. Ainsi, tant dans l’affaire relative à Certaines activités que
                 dans celle relative à la Construction d’une route, le demandeur reprochait
                 au défendeur d’avoir omis, au mépris des obligations lui incombant au
                 titre du droit international public, de procéder à une évaluation de l’im-
                 pact sur l’environnement.
                    5. Bien que souscrivant à la conclusion de la majorité selon laquelle, en
                 l’affaire relative à la Construction d’une route, le Costa Rica aurait dû pro-
                 céder à pareille évaluation (ibid., par. 104‑105 et 160‑162), je suis d’avis
                 que le présent arrêt offre une excellente occasion de réfléchir à l’état actuel
                 du droit en la matière et à la manière dont il y aurait lieu de compléter le
                 régime applicable en vue de fournir des indications plus claires aux Etats
                 qui envisagent d’entreprendre des projets de travaux publics de grande
                 ampleur et susceptibles d’avoir des effets transfrontières.
                    6. Ainsi que je l’exposerai plus longuement ci‑après, non seulement
                 l’obligation de mener une évaluation de l’impact environnemental est
                 aujourd’hui reconnue en droit international général, mais elle a également
                 été codifiée par différents traités internationaux et autres textes juridiques.
                 Il est toutefois à déplorer que, même si la nécessité d’effectuer pareille
                 évaluation en cas de risque de dommage transfrontière est de plus en

                                                                                            129




5 Ord 1088.indb 255                                                                                19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 791

                 plus largement admise, le droit international public reste très laconique
                 pour ce qui est de déterminer dans quelles circonstances l’évaluation de
                 l’impact sur l’environnement est requise et quels doivent en être, dans
                 chaque cas, les éléments requis.
                    7. Telles sont les raisons pour lesquelles j’entends proposer ici quelques
                 pistes pour étoffer les règles du droit international public en la matière. Je
                 me suis inspiré à cet égard des réflexions formulées par le juge Weera-
                 mantry dans l’exposé de son opinion dissidente joint à l’ordonnance ren-
                 due par la Cour relativement à la Demande d’examen dans l’affaire des
                 Essais nucléaires :
                         « Placée au sommet des juridictions internationales, la Cour est
                      nécessairement investie d’une confiance et d’une responsabilité
                      propres à l’égard des principes du droit de l’environnement, notam-
                      ment de ceux intéressant ce que l’on qualifie en droit de l’environne-
                      ment d’« indivis mondial ». Lorsqu’une affaire est portée devant elle
                      qui soulève de graves questions écologiques d’importance mondiale,
                      et qu’il est établi prima facie que des dommages pourraient être cau-
                      sés à l’environnement, la Cour est fondée à prendre en considération
                      le principe de l’évaluation de l’impact sur l’environnement pour arrê-
                      ter son approche préliminaire. » 1
                    8. Gardant à l’esprit ce constat éclairé, j’examinerai tout d’abord com-
                 ment l’évaluation de l’impact sur l’environnement, en tant que mécanisme
                 juridique, s’inscrit plus largement dans l’histoire et le régime contempo-
                 rain du droit international de l’environnement. Ce contexte ainsi posé,
                 j’analyserai ensuite les tendances actuelles du droit international public en
                 matière d’évaluation de l’impact environnemental transfrontière, avant de
                 proposer un certain nombre d’exigences minimales qui pourraient, à mon
                 humble avis, servir de critères pour déterminer quelle doit être, au regard
                 du droit international public, la substance de l’évaluation.


                         Bref rappel historique du droit relatif à l’évaluation
                                    de l’impact sur l’environnement

                   9. Au cours des quelque cinquante années écoulées depuis la confé-
                 rence des Nations Unies sur l’environnement humain tenue à Stockholm
                 en 1972 (la « conférence de Stockholm ») 2, d’importantes avancées ont été
                 réalisées en droit international de l’environnement, qui tiennent notam-
                 ment au développement de la recherche scientifique et des moyens techno-
                 logiques qui permettent désormais à l’homme de mieux apprécier les

                    1 Demande d’examen de la situation au titre du paragraphe 63 de l’arrêt rendu par la

                 Cour le 20 décembre 1974 dans l’affaire des Essais nucléaires (Nouvelle‑Zélande c. France),
                 ordonnance du 22 septembre 1995, C.I.J. Recueil 1995, p. 345.
                    2 Conférence des Nations Unies sur l’environnement humain (1972), convoquée par

                 l’Assemblée générale des Nations Unies, résolution 2398 (XXIII).

                                                                                                       130




5 Ord 1088.indb 257                                                                                            19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 792

                 dommages qu’il cause à son propre habitat naturel. En témoigne très clai-
                 rement l’importance particulière accordée, depuis une vingtaine d’années,
                 au changement climatique 3.
                   10. L’émergence et la reconnaissance croissante de la nécessité d’éva-
                 luer l’impact sur l’environnement s’expliquent en partie par l’essor conco-
                 mitant d’autres concepts de droit international de l’environnement, tels
                 que le développement durable, l’action préventive, l’idée d’indivis mon-
                 dial, le principe de précaution et les notions de pollueur payeur et de
                 dommage transfrontière.

                                       Le principe du développement durable
                    11. Depuis plusieurs décennies, le principe du développement durable
                 est un élément moteur du droit international de l’environnement. La
                 conférence de Stockholm s’est ainsi conclue par l’établissement d’un rap-
                 port reconnaissant entre autres que la gestion de l’environnement a pour
                 objet de faciliter une planification détaillée qui tienne compte des effets
                 secondaires des activités de l’homme sur l’environnement 4. Au chapitre
                 premier de ce rapport figurait une déclaration (la « déclaration de
                 Stockholm ») posant 26 principes.
                    12. Le premier de ces principes traduit implicitement l’idée du dévelop-
                 pement durable, en énonçant ce qui suit :
                         « L’homme a un droit fondamental à la liberté, à l’égalité et à des
                      conditions de vie satisfaisantes, dans un environnement dont la qua-
                      lité lui permette de vivre dans la dignité et le bien‑être. Il a le devoir
                      solennel de protéger et d’améliorer l’environnement pour les généra-
                      tions présentes et futures. »
                 L’expression « développement durable » a été utilisée pour la première fois
                 dans un rapport de la Commission mondiale sur l’environnement et le
                 développement datant de 1987 5, communément appelé le « rapport Brun-
                 dtland » 6, et la notion qu’il exprime occupe une place prépondérante dans
                 nombre de traités, de textes juridiques et de différends internationaux
                 ayant trait au droit international de l’environnement.
                    13. Cette notion incarne, selon certains, le juste équilibre entre deux
                 considérations : premièrement, la priorité qu’il convient de donner aux
                 besoins élémentaires que sont la nourriture, les vêtements et le toit et, deu-
                 xièmement, l’existence de limites quant à la capacité de l’environnement de
                 répondre, à l’avenir, à ces besoins 7. Ainsi que l’expression le laisse entendre,

                    3 Voir, de manière générale, Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), arrêt,

                 C.I.J. Recueil 1997, p. 7.
                    4 Rapport de la conférence des Nations Unies sur l’environnement, Nations Unies,

                 doc. A/CONF.48/14/Rev.1, p. 28.
                    5 Philippe Sands, Principles of International Environmental Law, 2e éd., 2003, p. 252.
                    6 Rapport de la Commission mondiale sur l’environnement et le développement, Notre

                 avenir à tous, 1987, p. 43.
                    7 Ibid.



                                                                                                     131




5 Ord 1088.indb 259                                                                                          19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 793

                 il s’agit de veiller à ce que l’impact environnemental oriente le développe-
                 ment industriel et les progrès scientifiques réalisés à l’échelle mondiale. De
                 fait, dans l’arrêt qu’elle a rendu en l’affaire relative au Projet Gabčíkovo‑­
                 Nagymaros, la Cour s’est intéressée à ce dilemme dans les termes suivants :
                         « Au cours des âges, l’homme n’a cessé d’intervenir dans la nature
                      pour des raisons économiques et autres. Dans le passé, il l’a souvent
                      fait sans tenir compte des effets sur l’environnement. Grâce aux nou-
                      velles perspectives qu’offre la science et à une conscience croissante
                      des risques que la poursuite de ces interventions à un rythme incon­
                      sidéré et soutenu représenterait pour l’humanité — qu’il s’agisse des
                      générations actuelles ou futures —, de nouvelles normes et exigences
                      ont été mises au point, qui ont été énoncées dans un grand nombre
                      d’instruments au cours des deux dernières décennies. Ces normes
                      nouvelles doivent être prises en considération et ces exigences nou-
                      velles convenablement appréciées non seulement lorsque des Etats
                      envisagent de nouvelles activités, mais aussi lorsqu’ils poursuivent
                      des activités qu’ils ont engagées dans le passé. Le concept de dévelop-
                      pement durable traduit bien cette nécessité de concilier développe-
                      ment économique et protection de l’environnement. » 8
                 L’on considère que le principe du développement durable doit guider
                 toutes les négociations et discussions au sein de la communauté interna-
                 tionale en matière d’environnement 9.

                                          Le principe de l’action préventive
                    14. L’action préventive figure, avec le développement durable, parmi
                 les principes fondamentaux du droit international moderne de l’environ-
                 nement 10. Si certains de ces principes, dont le développement durable,
                 visent à concilier les impératifs souvent contradictoires du développement
                 industriel et de la protection de l’environnement, celui de l’action préven-
                 tive porte exclusivement, quant à lui, sur la réduction des dommages sus-
                 ceptibles d’être causés à l’environnement 11. Comme l’indique l’adjectif,
                 l’action préventive a vocation à être mise en œuvre avant la survenance de
                 tout dommage environnemental. Dans l’arrêt qu’elle a rendu en l’affaire
                 relative au Projet Gabčíkovo‑Nagymaros, la Cour a reconnu l’importance
                 de cette notion en indiquant qu’elle
                      « ne perd[ait] pas de vue que, dans le domaine de la protection de
                      l’environnement, la vigilance et la prévention s’imposent en raison

                    8 Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 78,

                 par. 140.
                    9 Xue Hanqin, Transboundary Damage in International Law, p. 326.
                    10 Article 3 du projet d’articles de la Commission du droit international sur la préven-

                 tion des dommages transfrontières résultant d’activités dangereuses et commentaires y
                 relatifs (2001), cinquante-sixième session, Nations Unies, doc. A/56/10.
                    11 Philippe Sands, Principles of International Environmental Law, 2e éd., 2003, p. 281.



                                                                                                       132




5 Ord 1088.indb 261                                                                                            19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 794

                      du caractère souvent irréversible des dommages causés à l’environne-
                      ment et des limites inhérentes au mécanisme même de réparation de
                      ce type de dommages » 12.

                                                    L’indivis mondial
                    15. Les principes du développement durable et de l’action préventive
                 reposent sur l’idée maîtresse voulant que les ressources de la planète fassent
                 partie d’un patrimoine commun et que la responsabilité qui s’impose à
                 chaque Etat à leur égard ne connaisse pas de frontière. Ces valeurs de bon
                 voisinage et de coopération 13 sont fondées sur l’adage latin sic utere tuo ut
                 alienum non laedas 14. En effet, le principe fondamental de droit internatio-
                 nal qui consacre la souveraineté de toute nation sur son territoire a pour
                 corollaire logique que, en portant préjudice au territoire d’une autre, elle
                 assume certaines obligations et/ou engage sa responsabilité.
                    16. Cet impératif de coopération trouve son expression dans le prin-
                 cipe 24 de la déclaration de Stockholm, qui en souligne l’importance en
                 ces termes :
                         « Les questions internationales se rapportant à la protection et à
                      l’amélioration de l’environnement devraient être abordées dans un esprit
                      de coopération par tous les pays, grands ou petits, sur un pied d’égalité.
                         Une coopération par voie d’accords multilatéraux ou bilatéraux
                      ou par d’autres moyens appropriés est indispensable pour limiter effi-
                      cacement, prévenir, réduire et éliminer les atteintes à l’environnement
                      résultant d’activités exercées dans tous les domaines, et ce dans le
                      respect de la souveraineté et des intérêts de tous les Etats. » 15

                                               Le principe de précaution
                    17. Le principe de précaution vise à orienter l’élaboration et l’applica-
                 tion du droit international de l’environnement en cas d’incertitude scien-
                 tifique 16. Malgré son importance, sa place en droit international demeure
                 mouvante, bien que les valeurs essentielles qui le sous‑tendent aient été
                 consacrées par le principe 15 de la déclaration de Rio :
                        « Pour protéger l’environnement, des mesures de précaution
                      doivent être largement appliquées par les Etats selon leurs capacités.
                    12 Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 78,

                 par. 140.
                    13 Philippe Sands, Principles of International Environmental Law, 2e éd., 2003, p. 249 ;

                 article 4 du projet d’articles de la Commission du droit international sur la prévention
                 des dommages transfrontières résultant d’activités dangereuses et commentaires y relatifs
                 (2001), cinquante-sixième session, Nations Unies, doc. A/56/10.
                    14 « Use de ton propre bien de manière à ne pas porter préjudice au bien d’autrui »,

                 Oxford Dictionary of Law, 7e éd., 2009, version en ligne (2014).
                    15 Conférence des Nations Unies sur l’environnement humain (1972), convoquée par

                 l’Assemblée générale des Nations Unies, résolution 2398 (XXIII).
                    16 Philippe Sands, Principles of International Environmental Law, 2e éd., 2003, p. 267.



                                                                                                       133




5 Ord 1088.indb 263                                                                                            19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 795

                      En cas de risque de dommages graves ou irréversibles, l’absence de
                      certitude scientifique absolue ne doit pas servir de prétexte pour
                      remettre à plus tard l’adoption de mesures effectives visant à prévenir
                      la dégradation de l’environnement. » 17
                    18. Au sein de la communauté internationale, une certaine confusion
                 entoure le principe de précaution en raison des différences marquant les
                 diverses formules utilisées pour l’exprimer dans les conventions interna-
                 tionales, certaines en faisant un appel à l’amélioration progressive des
                 capacités scientifiques et des connaissances existantes 18. Il a été invoqué
                 par la Nouvelle‑Zélande (ainsi que les cinq Etats intervenants) dans le
                 cadre de la Demande d’examen de la situation au titre du paragraphe 63 de
                 l’arrêt rendu par la Cour le 20 décembre 1974 dans l’affaire des Essais
                 nucléaires (Nouvelle‑Zélande c. France) 19, la Cour choisissant toutefois,
                 dans l’ordonnance qu’elle a rendue en cette affaire, de ne pas se pronon-
                 cer sur son applicabilité. Près de vingt ans plus tard, et quoiqu’elle en ait
                 été priée par la Nouvelle‑Zélande en sa qualité d’Etat intervenant, la
                 Cour ne l’a pas davantage pris en considération dans l’analyse qu’elle a
                 faite en l’affaire relative à la Chasse à la baleine dans l’Antarctique 20, ainsi
                 que l’ont souligné, dans l’exposé de leurs opinions individuelles respec-
                 tives, le juge Cançado Trindade 21 et le juge ad hoc Charlesworth 22.

                                            Le principe du pollueur payeur
                   19. Le principe du pollueur payeur 23 peut être considéré comme un
                 mode de répartition a posteriori des pertes causées par un incident entraî-
                 nant des dommages transfrontières. Il représente en pareil cas un facteur
                 d’efficacité économique 24, en ce qu’il offre un moyen d’apprécier les actes
                    17 Conférence des Nations Unies sur l’environnement et le développement, déclaration

                 de Rio sur l’environnement et le développement, Nations Unies, doc. A/Conf.151/26 (1992).
                    18 Convention internationale pour la réglementation de la chasse à la baleine, signée

                 à Washington le 2 décembre 1946, Nations Unies, Recueil des traités, vol. 161 ; conven-
                 tion concernant la protection des travailleurs contre les radiations ionisantes adoptée à
                 Genève, Commission du droit international, 44e session, 22 juin 1960 (entrée en vigueur le
                 17 juin 1962).
                    19 Demande d’examen de la situation au titre du paragraphe 63 de l’arrêt rendu par la

                 Cour le 20 décembre 1974 dans l’affaire des Essais nucléaires (Nouvelle‑Zélande c. France),
                 ordonnance du 22 septembre 1995, C.I.J. Recueil 1995, p. 288.
                    20 Chasse à la baleine dans l’Antarctique (Australie c. Japon ; Nouvelle-Zélande (interve‑

                 nant)), arrêt, C.I.J. Recueil 2014, p. 226.
                    21 Ibid., p. 371‑375, par. 60-71, opinion individuelle du juge Cançado Trindade.
                    22 Ibid., p. 455‑456, par. 6-10, opinion individuelle du juge ad hoc Charlesworth.
                    23 Projet de principes sur la répartition des pertes en cas de dommage transfrontière

                 découlant d’activités dangereuses et commentaires y relatifs, cinquante-huitième session,
                 Nations Unies, doc. A/61/10 (2006), p. 145‑147 ; conférence des Nations Unies sur l’envi-
                 ronnement et le développement, déclaration de Rio sur l’environnement et le développe-
                 ment, Nations Unies, doc. A/Conf.151/26 (1992), principes 13 et 16.
                    24 Alan E. Boyle, « Making the Polluter Pay ? Alternatives to State Responsibility in the

                 Allocation of Transboundary Environmental Costs », dans Francesco Francioni et Tulio
                 Scovazzi (dir. publ.), International Responsibility for Environmental Harm, p. 363 et 369.

                                                                                                         134




5 Ord 1088.indb 265                                                                                              19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 796

                 des Etats pollueurs à l’aune de la norme de conduite associée à la respon-
                 sabilité objective. Etabli par l’Organisation de coopération et de dévelop-
                 pement économiques (OCDE) 25, ce principe n’est pas reconnu en tant
                 que tel par le droit international général 26 et a simplement valeur de ligne
                 directrice générale en droit international public 27.

                                              Le dommage transfrontière
                    20. Ainsi que cela ressort des paragraphes qui précèdent, il existe en
                 droit international de l’environnement un certain nombre de principes qui
                 se recoupent les uns les autres et qui, bien qu’obéissant à des logiques et
                 objectifs différents, mènent à la même conclusion : les Etats sont tenus à
                 certaines obligations en matière d’environnement, notamment dans un
                 contexte transfrontière. Le manquement à ces obligations envers leurs
                 voisins peut entraîner des effets susceptibles d’être qualifiés de dommages
                 transfrontières.
                    21. Il n’existe pas de définition unique du dommage transfrontière en
                 droit international. Le projet d’articles de la Commission du droit inter-
                 national (CDI) sur la prévention des dommages transfrontières 28 en pro-
                 pose une, mais demeure assez vague sur la notion correspondant à la
                 formule « risque de causer un dommage transfrontière significatif ». Selon
                 la CDI, le dommage doit être physique et se limite aux personnes, aux
                 biens et à l’environnement 29. Le commentaire afférent fournit toutefois
                 quelques indications sur ce point, en précisant notamment que les notions
                 de risque et de dommage ne doivent pas être envisagées séparément mais,
                 au contraire, conjointement :
                        « Aux fins des présents articles, l’expression « risque de causer un
                      dommage transfrontière significatif » renvoie à l’effet combiné de la
                      probabilité qu’un accident se produise et de l’ampleur de l’impact
                      dommageable ainsi causé. Aussi est‑ce l’effet combiné du « risque » et
                      du « dommage » qui détermine le seuil. » 30


                     25 OCDE, Principes directeurs relatifs aux aspects économiques des politiques de l’en-

                 vironnement sur le plan international, 26 mai 1972, C (72), p. 128.
                     26 Rapport de la conférence des Nations Unies sur l’environnement, Stockholm,

                 Nations Unies, doc. A/Conf.48/14/Rev.1 ; Alan E. Boyle, « Making the Polluter Pay ?
                 Alternatives to State Responsibility in the Allocation of Transboundary Environmental
                 Costs », dans Francesco Francioni et Tulio Scovazzi (dir. publ.), International Responsibi‑
                 lity for Environmental Harm, p. 363 et 369 ; James Crawford (dir. publ.), Brownlie’s Prin‑
                 ciples of Public International Law, Oxford University Press, 7e éd., 2008, p. 359 ; Philippe
                 Sands, Principles of International Environmental Law, 2e éd., 2003, p. 281.
                     27 Antonio Cassese, International Law, 2e éd., 2003, p. 492‑493.
                     28 Projet d’articles de la Commission du droit international sur la prévention des

                 dommages transfrontières résultant d’activités dangereuses et commentaires y relatifs
                 (2001), cinquante‑sixième session, Nations Unies, doc. A/56/10.
                     29 Ibid., art. 2 b).
                     30 Ibid., art. 2, commentaire 2.



                                                                                                        135




5 Ord 1088.indb 267                                                                                             19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 797

                 La CDI explique également, dans son commentaire, le sens du terme
                 « significatif » :
                              « Le terme « significatif » n’est pas sans ambiguïté et il faut se pro-
                           noncer dans chaque cas d’espèce. Il implique davantage des considé-
                           rations d’ordre factuel qu’une décision juridique. Il doit être entendu
                           que « significatif » est plus que « détectable », mais sans nécessairement
                           atteindre le niveau de « grave » ou « substantiel ». Le dommage doit se
                           solder par un effet préjudiciable réel sur des choses telles que la santé
                           de l’homme, l’industrie, les biens, l’environnement ou l’agriculture
                           dans d’autres Etats. Ces effets préjudiciables doivent pouvoir être
                           mesurés à l’aide de critères factuels et objectifs. » 31
                    22. S’agissant du dommage transfrontière, la Cour a évoqué succincte-
                 ment « l’obligation, pour tout Etat, de ne pas laisser utiliser son territoire
                 aux fins d’actes contraires aux droits d’autres Etats » 32. L’examen des dif-
                 férentes sources où la notion est analysée permet toutefois de dégager
                 quatre caractéristiques : premièrement, le dommage doit résulter de l’acti-
                 vité humaine ; deuxièmement, il doit survenir en conséquence d’une telle
                 activité ; troisièmement, il doit avoir des effets transfrontières dans un
                 Etat voisin ; quatrièmement, il doit être significatif ou important 33.

                    23. L’on peut ainsi considérer que l’obligation, faite à l’Etat qui pro-
                 jette des travaux publics présentant un risque de dommage transfrontière,
                 d’évaluer leur impact sur l’environnement est une manifestation concrète
                 de ces critères communs de plus en plus largement admise au sein de la
                 communauté des nations. Les buts et principes de l’évaluation de l’impact
                 sur l’environnement énoncés par le Programme des Nations Unies pour
                 l’environnement (PNUE) en 1987 et approuvés par l’Assemblée générale
                 la même année (les « principes du PNUE ») témoignent de l’importance
                 croissante accordée à ce mécanisme, laquelle reflète elle‑même l’augmen-
                 tation du risque de dommage transfrontière entre Etats voisins 34. Par ail-
                 leurs, lorsque, à la conférence des Nations Unies tenue à Rio de Janeiro
                 en 1992 et communément désignée « Sommet de la Terre », a été adoptée
                 la déclaration sur l’environnement et le développement (la « déclaration
                 de Rio ») 35, l’obligation d’entreprendre une évaluation de l’impact sur


                      31   Cf. op. cit. supra note 28, p. 152.
                      32   Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 22.
                    33 O. Schachter, International Law in Theory and Practice, 1991, p. 366‑368, cité dans

                 Xue Hanqin, Transboundary Damage in International Law, p. 4.
                    34 Buts et principes de l’évaluation de l’impact sur l’environnement adoptés par le PNUE

                 à sa quatorzième session, Nations Unies, doc. UNEP/GC/14/25 (1987), et approuvés par
                 l’Assemblée générale par sa résolution A/RES/42/184 (1987), p. 1.
                    35 Conférence des Nations Unies sur l’environnement et le développement, déclara-

                 tion de Rio sur l’environnement et le développement, Nations Unies, doc. A/Conf.151/26
                 (1992).

                                                                                                            136




5 Ord 1088.indb 269                                                                                                19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 798

                 l’environnement avait déjà été énoncée dans de nombreux textes juri-
                 diques internationaux 36.
                    24. Si cette obligation jouit aujourd’hui d’une reconnaissance accrue
                 en droit international, il s’avère toutefois difficile d’en discerner les règles
                 procédurales et substantielles précises. En effet, le régime actuel en la
                 matière est constitué d’une mosaïque de textes internationaux, parmi les-
                 quels des résolutions de l’Assemblée générale des Nations Unies 37, les
                 principes du PNUE 38, la déclaration de Rio 39 et un certain nombre de
                 conventions multilatérales 40.
                    25. Ainsi, au lieu d’en définir la substance, la déclaration de Rio
                 indique simplement qu’« [u]ne étude d’impact sur l’environnement, en
                 tant qu’instrument national, doit être entreprise dans le cas des activités
                 envisagées qui risquent d’avoir des effets nocifs importants sur l’environ-
                 nement et dépendent de la décision d’une autorité nationale compé-
                 tente ». 41
                    26. Les principes établis par le PNUE ne sont guère plus explicites et se
                 bornent à définir l’évaluation de l’impact environnemental comme un
                 « processus visant à déterminer, prévoir, interpréter et faire connaître les
                 effets que pourrait avoir sur l’environnement une activité projetée ou pro-
                 grammée » 42.
                    27. L’on peut également citer la convention sur la diversité biolo-
                 gique 43, conclue elle aussi à la suite du Sommet de la Terre tenu à Rio de
                 Janeiro 44 et dont sont signataires les deux Parties à la présente affaire.
                 Cette convention énonce l’obligation d’évaluer l’impact sur l’environne-


                     36 Convention sur la diversité biologique, signée à Rio de Janeiro le 5 juin 1992, Nations

                 Unies, RTNU, vol. 1760, p. 79 ; convention des Nations Unies sur le droit de la mer, signée
                 à Montego Bay le 10 décembre 1982, Nations Unies, RTNU, vol. 1833, p. 320.
                     37 Coopération entre les Etats dans le domaine de l’environnement, résolution 2995

                 (XXVII) de l’Assemblée générale, Nations Unies, documents officiels de l’Assemblée géné-
                 rale, vingt-septième session, supplément no 30 (1972), par. 2.
                     38 PNUE, principes en matière de conservation et d’utilisation harmonieuse des

                 ressources naturelles partagées par deux ou plusieurs Etats, International Legal Mate‑
                 rials (ILM), vol. 17, p. 1094, Nations Unies, doc. UNEP/IG.12/2 (1978), principe 4 ; buts
                 et principes de l’évaluation de l’impact sur l’environnement adoptés par le PNUE à sa
                 quatorzième session, Nations Unies, doc. UNEP/GC/14/25 (1987), et approuvés par l’As-
                 semblée générale par sa résolution A/RES/42/184 (1987).
                     39 Conférence des Nations Unies sur l’environnement et le développement, déclaration

                 de Rio sur l’environnement et le développement, Nations Unies doc. A/Conf.151/5/Rev.1
                 (1992), principe 17.
                     40 Convention sur la diversité biologique, signée à Rio de Janeiro le 5 juin 1992, Nations

                 Unies, RTNU, vol. 1760, p. 79 ; convention des Nations Unies sur le droit de la mer, signée
                 à Montego Bay le 10 décembre 1982, Nations Unies, RTNU, vol. 1833, p. 320.
                     41 Conférence des Nations Unies sur l’environnement et le développement, déclaration

                 de Rio du 14 juin 1992, Nations Unies, doc. A/Conf.151/5/Rev.1 (1992), principe 17.
                     42 PNUE, buts et principes de l’évaluation de l’impact sur l’environnement, p. 1.
                     43 Signée à Rio de Janeiro le 5 juin 1992, Nations Unies, RTNU, vol. 1760, p. 79.
                     44 Conférence des Nations Unies sur l’environnement et le développement, déclaration

                 de Rio sur l’environnement et le développement, Nations Unies, doc. A/Conf.151/26 (1992).

                                                                                                          137




5 Ord 1088.indb 271                                                                                               19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 799

                 ment de tout projet susceptible de « nuire sensiblement à la diversité bio-
                 logique » 45, sans toutefois en préciser les conséquences pratiques.
                   28. Enfin, dans l’arrêt qu’elle a rendu en 2010 dans l’affaire relative à
                 des Usines de pâte à papier et auquel il a été accordé une grande impor-
                 tance dans le présent arrêt, la Cour s’est référée à
                      « une pratique acceptée si largement par les Etats ces dernières années
                      que l’on peut désormais considérer qu’il existe, en droit international
                      général, une obligation de procéder à une évaluation de l’impact sur
                      l’environnement lorsque l’activité industrielle projetée risque d’avoir
                      un impact préjudiciable important dans un cadre transfrontière, et
                      en particulier sur une ressource partagée. De plus, on ne pourrait
                      considérer qu’une partie s’est acquittée de son obligation de dili-
                      gence, et du devoir de vigilance et de prévention que cette obligation
                      implique, dès lors que, prévoyant de réaliser un ouvrage suffisam-
                      ment important pour affecter le régime du fleuve ou la qualité de
                      ses eaux, elle n’aurait pas procédé à une évaluation de l’impact sur
                      l’environnement permettant d’apprécier les effets éventuels de son
                      projet.
                      �����������������������������������������������������������������������������������������������������������������
                          La Cour estime par ailleurs qu’une évaluation de l’impact sur l’en-
                      vironnement doit être réalisée avant la mise en œuvre du projet. En
                      outre, une fois les opérations commencées, une surveillance continue
                      des effets dudit projet sur l’environnement sera mise en place, qui se
                      poursuivra au besoin pendant toute la durée de vie du projet. » 46
                 Dans le même passage de l’arrêt, la Cour a toutefois ajouté qu’elle
                      « estime qu’il revient à chaque Etat de déterminer, dans le cadre de sa
                      législation nationale ou du processus d’autorisation du projet, la
                      teneur exacte de l’évaluation de l’impact sur l’environnement requise
                      dans chaque cas en prenant en compte la nature et l’ampleur du pro-
                      jet en cause et son impact négatif probable sur l’environnement, ainsi
                      que la nécessité d’exercer, lorsqu’il procède à une telle évaluation,
                      toute la diligence requise ». 47
                   29. L’on voit donc que, dans son arrêt en l’affaire relative à des Usines
                 de pâte à papier, la Cour a érigé en obligation au titre du droit internatio-
                 nal général, dès lors que certaines conditions sont réunies, la pratique
                 consistant à effectuer une évaluation de l’impact sur l’environnement,
                 tout en renvoyant au droit interne pour ce qui est des exigences appli-
                 cables à la façon de procéder et à la substance de l’évaluation. L’on serait
                 fondé à soutenir, étant donné le peu d’orientations fournies par la Cour

                    45 Convention sur la diversité biologique, signée à Rio de Janeiro le 5 juin 1992, Nations

                 Unies, RTNU, vol. 1760, p. 79, art. 14, par. 1.
                    46 Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,

                 C.I.J. Recueil 2010 (I), p. 83‑84, par. 204‑205.
                    47 Ibid., p. 83, par. 205.



                                                                                                                                  138




5 Ord 1088.indb 273                                                                                                                        19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 800

                 et les autres sources de droit international, qu’il n’existe aujourd’hui
                 aucune norme minimale contraignante de droit international public en
                 matière d’évaluation de l’impact sur l’environnement.
                    30. L’incertitude entourant ce que doit faire un Etat, en droit interna-
                 tional, pour s’acquitter de la charge que lui imposent ces différentes
                 sources en matière d’évaluation de l’impact environnemental tient
                 peut‑être à la difficulté de définir précisément la portée des obligations qui
                 en découlent, difficulté que certains juristes expliquent par la dimension
                 politique de l’évaluation 48. En tout état de cause, la situation actuelle est
                 loin d’être idéale.


                             Les exigences minimales de l’évaluation de l’impact
                      sur l’environnement en droit international public contemporain

                    31. Pour définir l’état actuel du droit sur ce point, il convient de procé-
                 der à l’inventaire des différents textes juridiques internationaux imposant
                 aux Etats de conduire une évaluation de l’impact sur l’environnement,
                 pour ensuite faire la synthèse des obligations qui en découlent. Même s’il
                 y a peu d’éléments à tirer du droit international général ou des textes
                 contraignants ou incitatifs, ainsi que le montrent les paragraphes 147‑155
                 du présent arrêt, il existe trois étapes essentielles à respecter. La première
                 consiste à mener une évaluation préliminaire pour apprécier la probabilité
                 de dommages transfrontières. En la présente affaire, on voit que la Cour,
                 ayant pris en considération l’ampleur du projet routier et la géographie
                 locale, a conclu que le Costa Rica était tenu de ce faire pour mesurer la
                 probabilité que des dommages soient causés au fleuve San Juan (arrêt,
                 par. 155). Lorsque l’évaluation préliminaire révèle qu’il existe un risque
                 de dommage transfrontière important, l’Etat promoteur n’a d’autre choix
                 que de procéder à une évaluation en bonne et due forme de l’impact sur
                 l’environnement. La production concrète du rapport en découlant, qui
                 constitue la deuxième étape du processus, s’accompagne d’un certain
                 nombre d’obligations connexes d’ordre procédural telles que la notifica-
                 tion et la consultation dues à l’Etat voisin affecté (ibid., par. 168). La
                 troisième et dernière étape est celle de l’évaluation a posteriori (ibid.,
                 par. 161), conformément au raisonnement suivi par la Cour dans l’arrêt
                 rendu en l’affaire relative à des Usines de pâte à papier, où elle a dit que,
                 « une fois les opérations commencées, une surveillance continue des effets
                 dudit projet sur l’environnement sera mise en place, qui se poursuivra au
                 besoin pendant toute la durée de vie du projet » 49.
                    32. L’analyse effectuée par la Cour sur ce point me paraît incomplète
                 en ce qu’elle n’indique pas précisément quelles sont les obligations asso-

                    48 Neil Craik, The International Law of Environmental Impact Assessment, Cambridge

                 University Press, 2008, p. 3‑6.
                    49 Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,

                 C.I.J. Recueil 2010 (I), p. 84, par. 205.

                                                                                                  139




5 Ord 1088.indb 275                                                                                      19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 801

                 ciées à la deuxième étape du processus. C’est pour tenter de remédier à
                 cette lacune que je me permets de formuler ici quelques propositions
                 concernant les exigences minimales auxquelles devrait satisfaire l’Etat qui
                 effectue une évaluation de l’impact sur l’environnement. A cet égard, la
                 convention sur l’évaluation de l’impact sur l’environnement dans un
                 contexte transfrontière (la « convention d’Espoo ») 50, établie par la Com-
                 mission économique pour l’Europe des Nations Unies, expose de manière
                 remarquable, à mon sens, la démarche à adopter, même si j’admets volon-
                 tiers qu’il s’agit avant tout d’un texte de portée régionale conçu pour
                 réglementer les dommages transfrontières dans le contexte européen. Le
                 droit international reposant sur le principe fondamental du consentement
                 entre Etats nations et étant donné que la présente affaire s’est fait jour
                 dans le contexte géopolitique de l’Amérique latine, j’ai bien conscience
                 que l’on ne peut se contenter d’imposer les obligations découlant de ce
                 traité régional à des Etats d’autres régions du monde qui n’y sont pas
                 parties. On a d’ailleurs reproché à la convention d’Espoo d’énoncer des
                 obligations découlant du droit interne des pays les plus développés, ce qui
                 rend sa ratification problématique 51.
                    33. Compte tenu non seulement de ces critiques légitimes, mais égale-
                 ment du fait qu’elle comporte une disposition en ouvrant l’adhésion aux
                 Etats non européens 52, j’estime que la convention d’Espoo pourrait servir
                 de norme de référence, la communauté des nations ayant tout intérêt à
                 s’inspirer des orientations novatrices et progressistes qu’elle propose, en
                 vue d’établir un régime mondial plus complet en ce qui concerne les élé-
                 ments essentiels de l’évaluation de l’impact environnemental transfron-
                 tière en droit international public. Si la communauté internationale devait
                 se mobiliser pour la mise en place d’un accord en la matière, la conven-
                 tion d’Espoo offrirait, selon moi, un excellent point de départ.



                                       Aperçu de la convention d’Espoo

                    34. J’examinerai à présent certaines des caractéristiques de la conven-
                 tion d’Espoo qui me paraissent importantes et qui correspondent à ce que
                 l’on peut considérer comme des « pratiques optimales » en matière d’éva-
                 luation de l’impact environnemental transfrontière.
                    35. Le paragraphe 6 de l’article 2 de la convention souligne avec insis-
                 tance l’importance de la participation de la ou des populations éventuel-
                 lement concernées. Telle qu’elle est énoncée par la convention, cette
                      50Nations Unies, RTNU, vol. 1989, p. 309.
                      51John H. Knox, « Assessing the Candidates for a Global Treaty on Transboundary
                 Environmental Impact Assessment », NYU Environmental Law Journal, vol. 12, 2003,
                 p. 153.
                     52 Rapport de la deuxième réunion [des parties à la convention sur l’évaluation de

                 l’impact sur l’environnement dans un contexte transfrontière], Nations Unies, doc. ECE/
                 MP.EIA/4, 2001, p. 144, annexe XIV.

                                                                                                   140




5 Ord 1088.indb 277                                                                                        19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 802

                 obligation exige de l’Etat promoteur qu’il veille à la participation non
                 seulement de sa propre population, mais également de celle de l’Etat voi-
                 sin susceptible d’être touché. Cette condition relative à la participation
                 publique met en exergue l’importance accrue qu’accorde désormais le
                 droit international à l’individu 53. Elle fait fond sur des énoncés figurant
                  déjà dans le principe 10 de la déclaration de Rio 54, mais il convient de
                  relever que, dans l’arrêt qu’elle a rendu en l’affaire relative à des Usines de
                  pâte à papier, la Cour s’est refusée à reconnaître l’existence d’une obliga-
                 tion de consultation des populations concernées 55.
                     36. L’article 3 de la convention impose une obligation de notification
                  envers l’Etat voisin susceptible d’être concerné par tout projet risquant
                  d’avoir un « impact transfrontière préjudiciable important ». Il va sans
                  dire que la portée de l’obligation découlant de cette formule prête à
                  controverse, l’Etat d’origine pouvant toujours faire valoir que l’impact
                  n’est ni préjudiciable ni important, et échapper ainsi à l’application de
                  l’article 3. Il semble que, dans le présent arrêt, la Cour ait retenu un cri-
                 tère analogue, soit l’existence d’un « risque d’impact préjudiciable impor-
                 tant » (par. 167). L’article précité énumère par ailleurs toutes les
                 informations que l’Etat doit fournir à son voisin. Son paragraphe 7 pré-
                 cise que, en cas de désaccord sur le point de savoir si une activité aura un
                 impact important, la question est tranchée par une commission d’enquête.
                     37. Aux termes de l’article 5 de la convention, des consultations doivent
                 être menées avec l’Etat touché, dans le cadre desquelles ce dernier peut
                 adresser à l’Etat d’origine des recommandations visant à réduire ou à éli-
                 miner l’impact préjudiciable, ce qui permet de favoriser un règlement
                 amiable des différends et des problèmes susceptibles de surgir.
                     38. Selon l’article 6 de la convention, il convient de tenir dûment
                 compte de la conclusion à laquelle aboutit l’évaluation de l’impact
                 ­environnemental au moment de prendre la décision définitive concernant


                   53 Simon Marsden, « Public Participation in Transboundary Environmental Impact

                 Assessment : Closing the Gap between International and Public Law », dans Brad Jessup et
                 Kim Rubenstein, Environmental Discourses in Public and International Law, p. 238.
                   54 Principe 10 :

                         « La meilleure façon de traiter les questions d’environnement est d’assurer la parti-
                      cipation de tous les citoyens concernés, au niveau qui convient. Au niveau national,
                      chaque individu doit avoir dûment accès aux informations relatives à l’environne-
                      ment que détiennent les autorités publiques, y compris aux informations relatives
                      aux substances et activités dangereuses dans leurs collectivités, et avoir la possibilité
                      de participer aux processus de prise de décision. Les Etats doivent faciliter et encou-
                      rager la sensibilisation et la participation du public en mettant les informations à la
                      disposition de ­celui-ci. Un accès effectif à des actions judiciaires et administratives,
                      notamment des réparations et des recours, doit être assuré. »
                    55 Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,

                 C.I.J. Recueil 2010 (I), p. 86‑87, par. 215‑219 : « La Cour estime qu’aucune obligation juri-
                 dique de consulter les populations concernées ne découle pour les Parties des instruments
                 invoqués par l’Argentine. » (Par. 216.)

                                                                                                          141




5 Ord 1088.indb 279                                                                                               19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 803

                 l’activité proposée, cette décision devant être transmise à la partie touchée
                 avec l’ensemble des motifs et des considérations sur lesquels elle repose.
                    39. L’article 15 de la convention porte sur le règlement des différends
                 pouvant se faire jour entre les parties, lesquels sont soumis à l’arbitrage
                 ou tranchés par la Cour. On ne peut que regretter l’absence de disposition
                 spécifique en matière de réparation ou d’indemnisation.
                    40. Il importe d’ajouter que l’appendice I fournit une liste non exhaus-
                 tive d’activités dont l’impact sur l’environnement doit être évalué selon les
                 modalités prévues à l’appendice II. Il est donc utile, en vue de dégager les
                 exigences minimales en la matière, de se référer à l’appendice II de la
                 convention, qui énumère les éléments de l’évaluation. L’appendice III
                 propose par ailleurs des lignes directrices pour déterminer si une activité
                 relève de la liste figurant à l’appendice I.


                      Propositions concernant les exigences minimales applicables
                          en droit international à l’évaluation de l’impact
                                         sur l’environnement

                    41. La présente partie expose un certain nombre d’exigences minimales
                 à respecter en l’absence de législation interne applicable concernant l’éva-
                 luation de l’impact sur l’environnement. Ces exigences traduisent, pour
                 l’essentiel, mon inclination en faveur de la démarche ambitieuse adoptée
                 dans la convention d’Espoo. Mais plutôt que d’imposer à tous les pays,
                 indépendamment de leur situation propre, des conditions minimales cal-
                 quées sur les obligations parfois lourdes qu’énonce ce traité, j’ai préféré
                 présenter ce qui, après mûre réflexion, constitue à mon sens le plus petit
                 dénominateur commun à retenir pour l’évaluation de l’impact sur l’envi-
                 ronnement. A ces exigences minimales correspondent des obligations de
                 nature tant procédurale que substantielle. En matière d’évaluation de
                 l’impact environnemental, les obligations d’ordre procédural se rap-
                 portent selon moi aux modalités de temps et autres de l’évaluation, tandis
                 que les obligations de fond concernent ce qui doit être fait dans ce cadre.

                                      Obligations de nature procédurale
                    42. Les aspects procéduraux de l’obligation d’évaluer l’impact environ-
                 nemental dépendent de la question de savoir quand il y a lieu d’y procé-
                 der. A l’heure actuelle, l’évaluation est requise lorsqu’il existe un « risque
                 d’impact préjudiciable important » (arrêt, par. 167). L’Etat projetant une
                 activité pourrait soutenir que le risque de dommage n’est pas important et
                 qu’il n’existe, par conséquent, aucune obligation de conduire une évalua-
                 tion. Or, pour contrer la tentation de minimiser le risque posé, la meil-
                 leure solution est, selon moi, celle retenue dans la convention d’Espoo,
                 qui énumère certains types d’activités exigeant systématiquement l’éva-
                 luation de l’impact environnemental lorsque le projet en question est à
                 mettre en œuvre à proximité d’une frontière internationale. Je rappellerai

                                                                                           142




5 Ord 1088.indb 281                                                                               19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 804

                 à cet égard que, ainsi que je l’ai fait observer ci‑dessus, l’appendice I de la
                 convention d’Espoo recense un certain nombre d’activités requérant
                 automatiquement une évaluation 56. Le fait qu’un projet ne soit pas men-
                 tionné dans la liste ne signifie toutefois pas qu’il échappe à cette obliga-
                 tion. Il peut ainsi exister d’autres types d’activités qui, bien que non
                 envisagées à l’appendice I de la convention d’Espoo, sont susceptibles de
                 causer indirectement la production de polluants ou d’effluents dangereux,
                 et doivent, elles aussi, être tenues pour préjudiciables et déclenchant
                 l’obligation d’en évaluer l’impact environnemental. L’appendice III de la
                 convention d’Espoo définit, à cet effet, des critères généraux à appliquer
                 pour déterminer l’incidence des activités sur l’environnement.
                    43. Lorsqu’il est établi qu’une activité donnée nécessite la réalisation
                 d’une évaluation de l’impact sur l’environnement, l’Etat est admis, pour
                 s’exonérer de son obligation à cet égard, à invoquer certaines circons-
                 tances telles que les catastrophes naturelles, les accidents nucléaires, le
                 terrorisme, les troubles intérieurs ou l’état d’urgence. Il lui incombe alors
                 de démontrer les faits allégués et ce, selon un critère élevé d’établissement
                 de la preuve.
                    44. Il y a lieu de rappeler qu’une entreprise privée peut elle aussi être à
                 l’origine d’un projet à mettre en œuvre à proximité d’une frontière. Il est

                     56 1. Raffineries de pétrole ; 2. Centrales thermiques et nucléaires ; 3. Tout ouvrage

                 nécessitant ou utilisant des éléments nucléaires (à quelque fin que ce soit, en tant que
                 combustibles, pour le stockage ou en tant que matières fissiles) ; 4. Elaboration de la fonte
                 et de l’acier ; 5. Tout ouvrage nécessitant ou utilisant de l’amiante à quelque fin que ce soit ;
                 6. Installations chimiques intégrées ; 7. Construction d’autoroutes, de routes expresses, de
                 lignes de chemin de fer, d’aéroports dotés d’une piste principale d’une longueur égale ou
                 supérieure à 2100 mètres ; 8. Canalisations de grande section pour le transport d’hydrocar-
                 bures ou de produits chimiques ; 9. Ports de commerce ainsi que voies d’eau intérieures et
                 ports fluviaux permettant le passage de bateaux de plus de 1350 tonnes ; 10. Installations
                 d’élimination des déchets toxiques et dangereux par incinération, traitement chimique ou
                 mise en décharge, et installations d’élimination de déchets non dangereux par incinération
                 ou traitement chimique d’une capacité de plus de 100 tonnes par jour ; 11. Grands barrages
                 et réservoirs ; 12. Travaux de captage d’eaux souterraines ou de recharge artificielle des
                 eaux souterraines lorsque le volume annuel d’eau à capter ou à recharger atteint ou dépasse
                 10 millions de mètres cubes ; 13. Installations de fabrication de papier, de pâte à papier
                 et de carton produisant 200 tonnes séchées à l’air par jour ou plus ; 14. Exploitation de
                 mines et de carrières sur une grande échelle, extraction et traitement sur place de mine-
                 rais métalliques ou de charbon ; 15. Production d’hydrocarbures en mer et extraction de
                 pétrole et de gaz naturel à des fins commerciales, lorsque les quantités extraites dépassent
                 quotidiennement 500 tonnes de pétrole et 500 000 mètres cubes de gaz ; 16. Grandes instal-
                 lations de stockage de produits pétroliers, pétrochimiques et chimiques ; 17. Déboisement
                 de grandes superficies ; 18. Ouvrages servant au transvasement de ressources hydrauliques
                 entre bassins fluviaux ; 19. Installations de traitement des eaux résiduaires d’une capacité
                 supérieure à 150 000 équivalents-habitants ; 20. Installations destinées à l’élevage intensif
                 de volailles ou de porcs et disposant de plus de 85 000 emplacements pour poulets, de
                 60000 emplacements pour poules, de 3000 emplacements pour porcs de production (de
                 plus de 30 kilos) ou de 900 emplacements pour truies ; 21. Construction de lignes aériennes
                 de transport d’énergie électrique d’une tension de 220 kilovolts ou plus et d’une longueur
                 de plus de 15 kilomètres ; 22. Grandes installations destinées à l’exploitation de l’énergie
                 éolienne pour la production d’énergie (parcs d’éoliennes).

                                                                                                             143




5 Ord 1088.indb 283                                                                                                  19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 805

                 alors de la responsabilité de l’Etat sur le territoire duquel l’activité est pro-
                 jetée de procéder à une évaluation de l’impact sur l’environnement et d’en
                 informer l’Etat risquant d’être touché. De fait, lorsqu’une partie privée
                 entreprend un projet relevant de l’une des catégories de l’appendice I de la
                 convention d’Espoo ou d’un secteur industriel producteur de polluants ou
                 d’effluents dangereux, il incombe à l’Etat sur le territoire duquel le projet
                 est mis en œuvre de veiller à ce qu’une évaluation de l’impact sur l’environ-
                 nement soit réalisée et que les résultats en soient dûment communiqués à
                 l’Etat voisin susceptible d’être concerné, sa responsabilité internationale
                 étant dès lors engagée, indépendamment de la nature privée du projet.

                                                     Obligations de fond
                    45. Ainsi qu’il a été souligné ci‑dessus, le droit international public
                 n’établit pas précisément quelle doit être la substance de l’évaluation de
                 l’impact sur l’environnement. Il est toutefois possible, en se référant aux
                 documents précités, de dégager certaines exigences minimales auxquelles
                 il doit être satisfait à cet égard.
                    46. Le principe 4 du PNUE précise ainsi que l’évaluation de l’impact
                 environnemental doit comporter à tout le moins les éléments suivants :
                       « a) description de l’activité proposée ;
                         b) description de l’environnement susceptible d’être touché, avec
                            mention des renseignements nécessaires pour déterminer et éva-
                            luer les effets de l’activité proposée sur l’environnement ;
                         c) description des solutions de rechange possibles, s’il en est ;
                         d) évaluation des effets probables ou potentiels de l’activité proposée
                            et des éventuelles solutions de rechange sur l’environnement, y
                            compris les effets directs, indirects, cumulatifs, à court terme et à
                            long terme ;
                         e) énumération et description des mesures disponibles en vue d’atté-
                            nuer les effets préjudiciables de l’activité proposée et des éven-
                            tuelles solutions de rechange sur l’environnement, avec évaluation
                            de ces mesures ;
                         f) indication des lacunes en matière de connaissances et des incerti-
                            tudes rencontrées dans la collecte de l’information nécessaire ;
                         g) indication, s’il y a lieu, de ce que l’environnement de tout autre
                            Etat ou de régions ne relevant pas du ressort national risque d’être
                            touché par l’activité proposée ou par les éventuelles solutions de
                            rechange ;
                         h) bref résumé non technique de l’information fournie au titre des
                            rubriques précédentes. »
                    Il y a lieu de relever que ces conditions ne sont pas aussi strictes que
                 celles qu’énonce la convention d’Espoo, laquelle exige certaines informa-
                 tions complémentaires, dont l’objectif du projet 57, ainsi que les solutions

                      57   Convention d’Espoo, appendice II, point a).

                                                                                              144




5 Ord 1088.indb 285                                                                                  19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. bhandari) 806

                   de remplacement envisageables, y compris la renonciation à la mise en
                   œuvre du projet 58. Au titre des obligations de fond, la convention
                 ­d’­Espoo requiert en outre que l’Etat envisageant une activité fournisse
                  une « indication précise des méthodes de prévision et des hypothèses de
                  base retenues ainsi que des données environnementales pertinentes
                  ­utilisées » 59. Enfin, elle exige un aperçu des modalités de l’analyse a poste‑
                   riori du projet 60.


                                                        Conclusion
                    47. Ainsi que je l’ai exposé en détail, on ne peut que regretter que le
                 droit international de l’environnement, en son état actuel, ne définisse pas
                 précisément les étapes processuelles et les éléments de fond de l’évaluation
                 de l’impact environnemental qui doit être réalisée lorsqu’il existe un risque
                 de dommage transfrontière. Il incombe, de mon point de vue, à la com-
                 munauté internationale de se mobiliser en vue d’élaborer un régime juste,
                 pragmatique et complet en la matière pour remédier à cette lacune. Les
                 propositions que j’ai faites ici s’inspirent des principes du développement
                 durable, de l’action préventive et de l’indivis commun, et traduisent les
                 valeurs fondamentales de consensus, de coopération et de relations
                 amiables entre les nations qui sont celles du droit international.
                    48. Après mûre réflexion, j’estime que les exigences minimales évo-
                 quées ci‑dessus devraient être énoncées dans une convention internatio-
                 nale complète et de portée mondiale, étant donné que l’évaluation de
                 l’impact sur l’environnement correspond à un principe général de droit
                 international applicable à tous les Etats.

                                                                       (Signé) Dalveer Bhandari.




                      58 Convention d’Espoo, appendice II, point b).
                      59 Ibid., point f).
                      60 Ibid., point h).



                                                                                              145




5 Ord 1088.indb 287                                                                                  19/10/16 12:01

